The claimant was injured on September 16tli, 1917, in the performance 'of his duty while a member of the Reserve Militia, Ninth Regiment, Company E, Illinois National Guard, by being ruptured while carrying some timbers, under orders from his superior officer. The Attorney General, in his statement on file, admits that there is no dispute as to the facts in this case, and that such facts are properly set forth in the brief and argument of claimant. Section eleven of article sixteen of the Military and Naval Code of the State of Illinois, in force July 1,1917, makes the State liable for injuries received by any member of the Illinois National Guard, while in the performance of his duty, under orders from his superior officer, and provides that such claim shall be filed with the Court of Claims, and that such Court shall adjust the same as the merits of each case may demand. Unuder the law and facts in this case, the. State is liable. The claimant does not claim any particular amount for such injury, but leaves the fixing of the same to the consideration of this Court. After carefully examining the testimony taken in this case, the Court is of the opinion that claimant should receive the sum of fifteen hundred dollars ($1,500.00) for his injuries. The Court therefore awards claimant the sum of fifteen hundred dollars ($1,500.00).